Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 1/4/2022.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	Claims 1-20 are still rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10,902,903 as rejected in the previous Office action dated 11/04/2019 and in conjunction with Applicant’s remarks, “Applicant respectfully requests that the double patenting rejections be held in abeyance until allowable subject matter is indicated in the subject application.”
Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejections as follows:
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-8 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Baek et al. US Pub. No. 5913219.
	As per claims 1-3, 6-8, and 16-18, Figs. 4 or 5 and 9 of Baek are directed to a method, comprising: responsive to a request from an application: providing for storing (col. 7, lines 17-24) a first data object in volatile memory (404) in association with a copy of the first data object stored (901 of Fig. 9) in non-volatile memory (405 of Fig. 9), column 8, lines 22-26), and locking the copy stored in the non-volatile memory (abstract, col. 1, lines 63-65, col. 7, lines 17-24); it is noted that this limitation would be rejected under 103 rejection in view of Yokoyama by paragraph 56.
	As per claims 4 and 19, Fig. 7 of Baek discloses wherein the copy of the first data object (702) is not stored in the non-volatile memory prior to receiving the request.
	As per claims 5 and 20, Fig. 7 of Baek discloses further comprising providing for storing the copy in the non-volatile memory (705, col. 8, lines 31-35) responsive to receiving the request.      
8.	Claims 1-3, 6-8, and 16-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yokoyama US Pub. No. 20160337851.
	Figs. 1 and 7 of Yokoyama are directed to a method, comprising: responsive to a request from an application: providing for storing (par. 56, S306) a first data object in volatile memory (105) in association with a copy of the first data object stored in non-volatile memory (106), and locking the copy stored in the non-volatile memory (par. 56, S306 and S307).          
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 
10.	Claims 9-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Baek et al. US Pub. No. 5913219 or Yokoyama US Pub. No. 20160337851 (as cited above) in view of Barbu et al. US Pub. No. 20180373648.
As per claims 9, 12, and 14-15, Figs. 4 or 5 and 9 of Baek disclose a method, comprising: receiving a request associated 
	As per claims 10-11, Baek or Yokoyama and Barbu fail to disclose wherein the request is associated with an amount of space remaining in the non-volatile memory. However, this limitation is inherent in the non-volatile memory since the amount of space should be known in order to store a size of new information or data. See paragraph 34 of Confalonieri USP 8392683.

11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                        /HOAI V HO/Primary Examiner, Art Unit 2827